Citation Nr: 1244217	
Decision Date: 12/31/12    Archive Date: 01/09/13

DOCKET NO.  09-49 904	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, to include as due to exposure to herbicides.  

2.  Entitlement to service connection for a visual disorder, to include as secondary to diabetes mellitus.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

T. M. Gillett, Counsel


INTRODUCTION

The Veteran served on active duty from July 1970 to July 1974.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which denied the above claims.  In October 2012, the Veteran testified at a hearing before the undersigned Veterans Law Judge conducted via videoconferencing.  

The issue of service connection for a visual disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDING OF FACT

The preponderance of the evidence of record indicates that the Veteran was present within the land borders of Vietnam during the Vietnam War and presumably was exposed to herbicides during active duty.  


CONCLUSION OF LAW

Diabetes mellitus is presumed to have been incurred in service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  In this decision, the Board grants service connection for diabetes mellitus.  This award represents a complete grant of the benefit sought on appeal. Thus, any deficiency in VA's compliance is deemed to be harmless error, and any further discussion of VA's responsibilities is not necessary.

Analysis

Service connection is established where a particular injury or disease resulting in disability was incurred in the line of duty in active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 
381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a). 

A veteran may be granted service connection for any disease initially diagnosed after discharge, but only if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

If a veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases, such as diabetes mellitus, type II, are presumed to be service connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of the disease during service, provided that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  38 U.S.C.A. § 1116(a) (West 2002 & Supp. 2012); 38 C.F.R. § 3.309(e).  

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975, is presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to the contrary. 38 C.F.R. § 3.307(a)(6)(iii).  "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  Id. 

The Veteran essentially contends that he developed diagnosed diabetes mellitus, type II, due to exposure to herbicides during service in the Vietnam War.  Specifically, the Veteran contends that he was the Damage Control Petty Officer (DCPO) for his division aboard the U.S.S. Oriskany which was located in the waters of Vietnam during the Vietnam Conflict from approximately 1971 through 1973.  The Veteran indicated that he had to provide supplies for his division as part of his duties, requiring rare trips to Vietnam.  (Hearing Transcript, p. 4).  In a June 2009 statement, the Veteran stated that he went to Vietnam twice during his second tour of duty on a plane to pick up supplies for his division.  

Reviewing the evidence of record, in a December 2005 private treatment record, a private examiner confirmed that the Veteran had been diagnosed with diabetes mellitus, type II.  VA service personnel records confirm that the Veteran was stationed aboard the U.S.S. Oriskany during the Vietnam Conflict.  Naval records confirm that the U.S.S. Oriskany was in the official waters of Vietnam on many occasions during the Veteran's service from 1971 through 1973. 

The Veteran's service personnel records do not contain any notation indicating that he was physically present within the borders of Vietnam during service.  Although the Veteran suggested that VA conduct a search of the deck logs and aircraft logs of the U.S.S. Oriskany to confirm his presence in Vietnam, in a July 2009 memorandum, the RO's Joint Service Record Research Coordinator (JSRRC) indicated that the RO did not have sufficient information to send to the JSRRC to request the deck logs.  The JSRRC Coordinator indicated that the RO would not request a ship's deck logs unless there was evidence that the ship actually docked in Vietnam.  As the Veteran did not contend that the U.S.S. Oriskany docked in Vietnam, the RO indicated that they would not request the ship's logs.  

In support of his claim, the Veteran submitted August 2006 and June 2009 lay statements, and testified under oath at the October 2012 Board personal hearing.  In his statements and testimony, the Veteran consistently maintained that he had been taken to Vietnam by plane as part of his duties as a DCPO aboard the U.S.S. Oriskany during service.  The Veteran also submitted an April 2008 "buddy statement" from a fellow service member who stated that he was stationed with the Veteran aboard ship during Vietnam and that the Veteran was taken to Vietnam by plane on several occasions as part of his duties during service.  

The Board finds that both the Veteran and the author of the April 2008 lay statement are competent to discuss facts or circumstances concerning their service in Vietnam.  Layno v. Brown, 6 Vet. App. 465 (1994). Moreover, the Board also finds that the accounts of both the Veteran and the author of the April 2008 lay statement are credible when considered with the other evidence of record.  See Caluza, 7 Vet. App. at 511-512.  Specifically, the evidence of record contains no notation in an official document contradicting the Veteran's accounts of his service.  Although the Veteran's service personnel records do not include any notation indicating in-service travel to Vietnam, the records indicate that the Veteran was a petty officer aboard the U.S.S. Oriskany.  Also, as many of the service personnel records are illegible, apparently due to a bad microfiche transfer, the Board cannot definitively state that they do not contain any notation indicating that the Veteran set foot in Vietnam during service.  In addition, as the RO did not contact the JSRRC to search the deck logs and aircraft logs, the record contains no records from the JSRRC contradicting the Veteran's lay accounts.  Therefore, as the Veteran has presented credible lay evidence, corroborated by the credible April 2008 "buddy statement," indicating that he set foot in Vietnam during the Vietnam Conflict, the Board finds that the preponderance of the evidence indicates that the Veteran was present in Vietnam as claimed.  Therefore, the Veteran is presumed to have been exposed to herbicides during service and his diagnosed diabetes mellitus, type II, is presumed to be service connected.  38 U.S.C.A. § 1116(a); 38 C.F.R. § 3.309(e).  


ORDER

Service connection for diabetes mellitus, due to exposure to herbicides during service, is granted.   


REMAND

The Board finds that additional development is required before the issue of service connection for a visual disorder, secondary to service-connected diabetes mellitus, is ripe for adjudication.  38 C.F.R. § 19.9 (2012).  

A VA medical examination is necessary to assist in determining the etiology of the Veteran's claimed visual disorder.  VA must afford a veteran a medical examination or obtain a medical opinion when necessary to make a decision on a claim.  See 38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2012); 38 C.F.R. § 3.159(c)(4) (2012).  The United States Court of Appeals for Veterans Claims (Court) in McLendon v. Nicholson, 20 Vet. App. 79 (2006), provided further guidance, outlining that VA must provide a medical examination when there is: (1) competent evidence of a current disability or persistent recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.

With respect to the need for an indication that a veteran's current disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, the Court stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and a veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus, but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology to include symptoms capable of lay observation.  McLendon, 
20 Vet. App. at 83.

In this instance, in an October 2005 VA treatment record, specifically an Agent Orange registry, a VA examiner indicated that the Veteran had a visual disorder characterized by suboptimal vision, requiring glasses for reading and driving.  As noted above, the Veteran is service-connected for diabetes mellitus, and the Veteran contends that his visual disorder was either caused or aggravated by his service-connected diabetes.  Although the record contains no medical evidence suggesting a nexus between the Veteran's visual disorder and the service-connected diabetes, considering the low threshold of McLendon, the Board finds sufficient evidence to warrant a VA medical examination and medical opinion regarding the nature and etiology of the Veteran's claimed visual disorder.  

As the case must be remanded for the foregoing reason, any recent VA treatment records should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the Veteran's treatment records for any visual disorders from the Charleston VA treatment facility, dated since November 2005.  

2.  Thereafter, schedule the Veteran for a VA eye examination.  The claims folder, to include a copy of this remand, must be made available and reviewed by the examiner in conjunction with the examination.  Any indicated tests should be performed.

Based upon the examination results and a review of the claims folder, the examiner should provide the diagnoses of all current vision disorders.

The examiner should then provide opinions on the following:

a.  Is it at least as likely as not (50 percent or greater probability) that any current visual disorder was caused by the Veteran's service-connected diabetes mellitus?

b.  Is it at least as likely as not (50 percent or greater probability) that any current visual disorder was aggravated by the Veteran's service-connected diabetes?

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached.

3.  After the requested opinions have been obtained, the report should be reviewed to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, it should be returned to the examiner for corrective action. 

4.  Finally, readjudicate the claim on appeal.  If any benefit remains denied, issue the Veteran and the representative a Supplemental Statement of the Case and allow for a reasonable period to respond.

The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2012).  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


